DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:
(1) In Figure 10B, move 1010 and its reference line to the mask opening.  Compare with Figure 10A.

    PNG
    media_image1.png
    372
    521
    media_image1.png
    Greyscale

.


    PNG
    media_image2.png
    346
    633
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Figures 1A-1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See applicants’ specification, page 1, paragraph 3; page 9, paragraph 37, lines 10-11.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicants’ amendment to the Title adds no new matter and has been accepted and entered.
The disclosure is objected to because of the following informalities:
Page 2, paragraph 3, line 3 from the top of the page: Replace “change” with “changes” for subject-verb agreement.
Page 9, paragraph 37, line 1 from the top of the page: Change “overlap” to “overlaps” for subject-verb agreement.
Page 9, paragraph 37, line 1 from the top of the page: Change “has” to “have”.
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4: Because of the use of open language “comprises”, the limitations of claim 4 do not further limit claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4, which depends from claim 1, uses similar language as in claim 1.  Claim 1 states, in part, “at least one of the sub-pixels comprises at least one first light-emitting area and at least one second light-emitting area, the first light-emitting area and the second light-emitting area are sequentially arranged in a direction perpendicular to a light-emitting direction of the sub-pixel”.  Claim 4 states “the sub-pixel further comprises one first light-emitting area and one second light-emitting area, and the first light-emitting area and the second light-emitting area are sequentially arranged in the direction perpendicular to the light-emitting direction of the sub-pixel”.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takata, U.S. Pat. Pub. No. 2017/0287993, Figure 7B.
Takata Figure 7B:
    PNG
    media_image3.png
    257
    475
    media_image3.png
    Greyscale


Regarding claim 2, which depends from claim 1: Takata discloses the sub-pixel further comprises a pixel defining layer (931, 932, 933), the pixel defining layer (931, 932, 933) includes at least one first opening and at least one second opening, the first opening is positioned to correspond to the first light-emitting area (at 12b), the first light-emitting layer (15BI) is disposed in the first opening, the second opening is positioned to correspond to the second light-emitting area (at 12a), and the second light-emitting layer (15BI) is disposed in the second opening.  Id.
Regarding claim 4, which depends from claim 1: Takata discloses the sub-pixel further comprises one first light-emitting area (at 12b) and one second light-emitting area (at 12a), and the first light-emitting area (at 12b) and the second light-emitting area (at 12a) are sequentially arranged in the direction perpendicular to the light-emitting direction of the sub-pixel.  Id.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Chinese Pat. Pub. No. CN 108493351A (published Sept. 4, 2018).
Wang, Figures 3, 1:

    PNG
    media_image4.png
    283
    405
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    342
    354
    media_image5.png
    Greyscale

Regarding claim 1: Wang Figure 3 discloses a display panel including a sub-pixel, wherein the sub-pixel comprises at least one first light-emitting area (1311) and at least one second light-emitting area (1312+1311), the first light-emitting area (1311) and the second light-emitting area (1312+1311) are sequentially arranged in a direction perpendicular to a light-emitting direction of the sub-pixel, a first light-emitting layer (1311) is disposed in the first light-emitting area, a second light-emitting layer (1312+1311) is disposed in the second light-emitting area, and a thickness of the 
Wang Figure 1 discloses a display panel that includes a plurality of sub-pixels.  Id. ¶ 41.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Wang Figure 3 design in Wang Figure 1 because the combination would be a substitution of parts.
Regarding claim 4, which depends from claim 1: Wang Figure 3 discloses that the sub-pixel further comprises one first light-emitting area (1311) and one second light-emitting area (1312+1311), and the first light-emitting area (1311) and the second light-emitting area (1312+1311) are sequentially arranged in the direction perpendicular to the light-emitting direction of the sub-pixel.  Id. ¶ 44.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, and further in view of Oh, U.S. Pat. Pub. No. 2017/0125496, Figures 4-6.
Oh, Figure 4:
    PNG
    media_image6.png
    390
    352
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    220
    513
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    234
    488
    media_image8.png
    Greyscale

Regarding claim 2, which depends from claim 1: Wang does not disclose a pixel-defining layer.
Oh Figures 4-6 disclose a sub-pixel which comprises a first light-emitting area (PA2) and a second light-emitting area (PA1), further comprising a pixel defining layer (117), the pixel defining layer (117) including at least one first opening (at PA2) and at least one second opening (at PA1), the first opening (at PA2) being positioned to correspond to a first light-emitting area, the first light-emitting layer being disposed in the first opening, the second opening (at PA1) being positioned to correspond to the second light-emitting area, and the second light-emitting layer being disposed in the .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, and further in view of Asaki, U.S. Pat. Pub. No. 2010/0265223, Figure 5.
Asaki Figure 5:

    PNG
    media_image9.png
    514
    647
    media_image9.png
    Greyscale

Regarding claim 3, which depends from claim 1: Wang does not disclose a pixel-defining layer.
Asaki Figure 5 discloses a pixel in which a distance adjustment layer (17) is used to provide two different distances between the anode and cathode of the subpixel, the subpixel further comprising a pixel-defining layer (16).  Asaki specification ¶¶ 70-84.  .

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 5: The claim has been found allowable because the prior art of record does not disclose “providing a first mask having at least one first deposition hole, positioning the first deposition hole to correspond to the first opening, and depositing the first light-emitting layer in the first opening; and providing a second mask having at least one second deposition hole, positioning the second deposition hole to correspond to the second opening, and depositing the second light-emitting layer in the second opening such that thickness of the second light-emitting layer is greater than the 
With regard to claim 6: The claim has been found allowable due to its dependency from claim 5 above.
With regard to claim 7: The claim has been found allowable because the prior art of record does not disclose “providing a first mask having at least one first deposition hole, positioning the first deposition hole to correspond to the first opening, and depositing a bottom light-emitting layer in the first opening; and providing a second mask having at least one second deposition hole, positioning the second deposition hole to correspond to a portion of the first opening, and depositing a top light-emitting layer in the first opening such that the bottom light- emitting layer overlaps with the top light-emitting layer to constitute the second light- emitting layer, and the bottom light-emitting layer constitutes the first light-emitting layer in a non-overlapping region”, in combination with the remaining limitations of the claim.
With regard to claim 8: The claim has been found allowable due to its dependency from claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897